

Exhibit 10.58






CERTAIN CONFIDENTIAL INFORMATION, IDENTIFIED BY BRACKETED ASTERISKS “[*****]”,
HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
SPONSORSHIP SALES AND SERVICE REPRESENTATION AGREEMENT


THIS SPONSORSHIP SALES AND SERVICE REPRESENTATION AGREEMENT (this “Agreement”)
is made and entered into as of April 15, 2020 (the “Effective Date”) by and
between Knicks Holdings, LLC (“Knicks, LLC”), a Delaware limited liability
company with offices at 2 Penn Plaza, New York, NY 10121, and MSG Entertainment
Group, LLC (formerly MSG Sports & Entertainment, LLC), a Delaware limited
liability company with offices at 2 Penn Plaza, New York, NY 10121
(“Representative”).


WHEREAS, Representative directly or indirectly owns and operates, inter alia,
the sports and entertainment complex known as Madison Square Garden (the
“Arena”); and


WHEREAS, Knicks, LLC indirectly owns and operates the New York Knicks (the
“Knicks”), the Westchester Knicks (the “WCK”) and Knicks Gaming (collectively
with the Knicks and WCK, the “Teams”); and


WHEREAS, Knicks, LLC desires to appoint Representative as sales and service
representative for sponsorships with respect to the Teams, and Representative
desires to be so appointed and to perform the services described herein, each on
the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, the parties agree as follows:


1.    Appointment.


1.1    Appointment. Subject to the terms of this Agreement, Knicks, LLC hereby
appoints Representative as its exclusive (except as otherwise provided in this
Agreement) sales and service representative for all sponsorship benefits
available for sale in connection with the Teams (such sponsorship benefits, the
“Team Sponsorship Assets”) to be sold in accordance with the terms and
conditions set forth herein, which shall include, but not be limited to, the
items listed on Schedule A hereto, as well as such other sellable sponsorship
assets as the parties agree, after good faith consideration and discussion, are
later developed and/or appropriately deemed to relate primarily to one or more
of the Teams. As clarification, Team Sponsorship Assets hereunder shall not
include Arena Game Shared Sponsorship Assets (as defined in that certain Arena
License Agreement between Knicks, LLC’s subsidiary New York Knicks, LLC (“NYK,
LLC”) and Representative’s subsidiary MSG Arena, LLC (collectively, the “Arena
License Parties”) of even date herewith (the “Arena License”)), Tickets for
Knicks Events (each as defined in the Arena License) (“Tickets”), hospitality at
Knicks Events (e.g., suite licenses, memberships to the Madison Club and The
Loft, newly-created hospitality space sales) (“Hospitality”) or Broadcast
Advertising Inventory (as defined below), with respect to all of which Knicks,
LLC shall have the exclusive rights or receive an agreed-upon allocation
pursuant to that Arena License. “Broadcast Advertising Inventory” means any
audio-visual, audio-only, video-only, graphical, text or any other form of
advertising units or sponsorship rights, regardless of the medium (now known or
hereafter developed) in which such advertising units or sponsorship rights are
available or promoted, whether displayed or distributed via billboards, studio
signage, tickers, “double-box commercials,” banners, links, bugs, fly-outs,
overlays, companion banners, or in-stream, pre-roll or post-roll and, for
clarity, including promotional spots, product/service placement, designations,
integrations and the like, in each case, associated with any Broadcast Rights
(as defined in the Arena License) of the Knicks. Notwithstanding anything set
forth herein, the parties acknowledge that various rights with respect to the
Broadcast Advertising Inventory have been granted to MSG Networks Holdings, L.P.
(“MSGN”) via a




1



--------------------------------------------------------------------------------



            




certain Broadcast Rights Agreement between NYK, LLC and MSGN, and that MSGN has,
in turn, via a certain advertising sales representation agreement (the “Network
Rep Agreement”), granted to Representative the exclusive right to sell such
Broadcast Advertising Inventory; nothing contained herein is intended to affect
such grants of rights.


1.2     Exclusivity. The exclusivity granted above means that, except as
provided in Section 5.4, Knicks, LLC shall not (a) sell on its own behalf Team
Sponsorship Assets without the prior written approval of Representative, such
approval not to be unreasonably withheld, conditioned or delayed, or (b) appoint
a third party to sell Team Sponsorship Assets on Knicks, LLC’s behalf without
the prior written approval of Representative. Notwithstanding anything to the
contrary in this Agreement, Knicks, LLC may include Team Sponsorship Assets in
agreements that Knicks, LLC or any of its affiliates enters into independently
of Representative that are principally related to non-sponsorship matters (e.g.,
ticketing and Broadcast Rights agreements), as long as such inclusion does not
violate the terms of a then-existing Sponsorship Agreement (as defined below),
and (x) no revenue from such agreements shall be included in Gross Revenue (as
defined below) and (y) no Commissions shall be received by Representative for
such agreements.


1.3    (a) Contracting Process. Representative shall negotiate, on behalf of
Knicks, LLC, sponsorship agreements that provide for the sale of, payment for
and delivery of Team Sponsorship Assets. Such agreements, as well as any
sponsorship agreements in existence as of the Effective Date that include Team
Sponsorship Assets, shall hereinafter be referred to as “Sponsorship
Agreements.” Representative shall make commercially reasonable, good faith
efforts to ensure that the appropriate Knicks-specific entity is the direct
contracting party with all sponsors with respect to whom the sponsorship assets
purchased are exclusively such Team’s assets, and that NYK, LLC, or its parent,
MSG Sports, LLC, is the direct contracting party with all sponsors with respect
to whom the sponsorship assets purchased are exclusively or primarily Team
Sponsorship Assets of more than one Team, and payments shall be made directly
from the sponsor to such Knicks-specific entity, NYK, LLC or MSG Sports, LLC, as
applicable, in such instances, subject to the final sentence of this subsection
(a). Where Representative is unable to effect that outcome, or where Team
Sponsorship Assets are included in multi-property deals that do not consist
exclusively or primarily of Team Sponsorship Assets, Representative shall make
commercially reasonable, good faith efforts to include applicable Team entities
and/or NYK, LLC as express third-party beneficiaries in any such agreements
entered into during the Term. It is agreed and acknowledged that Sponsorship
Agreements that are entered into by NYK, LLC, MSG Sports, LLC or any other
Knicks-specific entity that include Arena Game Shared Sponsorship Assets,
Non-Team Sponsorship Assets and/or, during the term of the Network Rep
Agreement, Broadcast Advertising Inventory shall be subject to the payment of
appropriate allocations with respect to all revenue related to such assets,
which allocations shall be agreed upon by the parties in advance of Knicks,
LLC’s approval of any such Sponsorship Agreement and set forth in Schedule 2 of
the Team Sponsorship Allocation Agreement (defined in Section 3.3 below).


(b)    Knicks Approval. Notwithstanding anything herein to the contrary,
Sponsorship Agreements that include Team Sponsorship Assets (and any amendment
thereto or termination, extension or renewal thereof) shall be subject to the
prior written approval of Knicks, LLC, which shall not be unreasonably withheld,
conditioned or delayed; provided, however, that, in any instance in which Team
Sponsorship Assets are not included in a potential Sponsorship Agreement, or an
agreement is not reached, in either case by virtue of Knicks, LLC’s failure to
approve of such inclusion, the parties will discuss in good faith a downward
adjustment to that Contract Year’s Annual Sales Target (as defined in Section
4.3 below).


2.    Term.     Subject to the terms of this Agreement (including without
limitation Section 7 hereof), the term of this Agreement shall commence as of
the Effective Date and expire on June 30, 2030 (the “Initial Term”). The term of
this Agreement shall automatically extend for one-year periods after the
expiration of the Initial Term and any subsequent one-year renewal terms (each,
a “Renewal Term” and, collectively with the Initial Term, the “Term”), unless
either party delivers written notice to the other party at least twelve (12)
months prior to the


2



--------------------------------------------------------------------------------



            




expiration of the Initial Term or six (6) months prior to the expiration of any
Renewal Term that it wishes to terminate the Agreement effective as of the
expiration of the then-applicable Term. As used herein, “Contract Year” means
each twelve-month period during the Term commencing on July 1 and ending on the
immediately-succeeding June 30; provided, however, that the period beginning on
the Effective Date and ending June 30, 2020 (the “Stub Year”) shall be deemed a
Contract Year.


3.    Team Sponsorship Assets.


3.1    Availability of Assets. Subject to League Rules (as defined in the Arena
License), Knicks, LLC and Representative, in each case, to the extent within its
control, shall at all times maintain availability of Team Sponsorship Assets
that are included in any then-active Sponsorship Agreements, as well as such
other Team Sponsorship Assets as Knicks, LLC may otherwise commit to a third
party sponsor, unless either Knicks, LLC or Representative is able to provide
one or more “make good” assets that are acceptable to the affected sponsor or
elimination of the asset(s) is otherwise agreed upon by the parties.
Representative shall comply and ensure that other applicable parties comply,
with each Sponsorship Agreement in all respects.


3.2    Elimination and Addition of Assets. With respect to any
currently-available Team Sponsorship Assets that are not, at any given time,
included in any then-active Sponsorship Agreements, Knicks, LLC may elect to
eliminate such Team Sponsorship Assets with respect to any Contract Year (an
“Asset Reduction”); provided that, to the extent that such elimination has or is
expected to materially affect sales of Team Sponsorship Assets, the Annual Sales
Target for such Contract Year will be adjusted pursuant to Section 4.4(a) below.
Any addition of new Team Sponsorship Assets with respect to any Contract Year
shall be similarly factored in when the parties set the Annual Sales Target, as
well as in the contemplation of any mid-year adjustment pursuant to Section
4.4(b) below.


3.3    [*****]. With respect to all Team Sponsorship Assets sold pursuant to
this Agreement, Knicks, LLC and Representative, in each case, to the extent
within their respective control, shall use commercially reasonable efforts to
provide such Team Sponsorship Assets to Representative or the respective sponsor
(as appropriate) in accordance with the terms of the relevant Sponsorship
Agreement. If Knicks, LLC is unable to provide such Team Sponsorship Assets at
the appointed time or manner for any reason, then Representative, [*****], shall
[*****] use commercially reasonable efforts to replace the undelivered Team
Sponsorship Assets with alternative Team Sponsorship Assets (of the same Team as
the undelivered benefits, if feasible), which alternative Team Sponsorship
Assets Knicks, LLC would then provide (as approved by Knicks, LLC). [*****].


4.    Commissions; Annual Sales Target; Rate Card.


4.1    Commissions. Subject to the terms of this Agreement, in consideration of
the services of Representative, Representative will, for each Contract Year
after the Stub Year, and except as otherwise agreed by the parties, receive
commissions with respect to each Contract Year on the sale of Team Sponsorship
Assets (“Commissions”) based on the following commission structure:


(a)except as set forth in subsections (c)-(g) and Section 7.1(d) below, with
respect to Gross Revenue (as defined below) up to the Annual Sales Target for
such Contract Year, the Commission shall be [*****];


(b)except as set forth in subsection (c)-(g) below, for any Gross Revenue above
the Annual Sales Target for such Contract Year, the Commission shall be [*****]
in excess of such Contract Year’s Annual Sales Target;


3



--------------------------------------------------------------------------------



            




(c)with respect to Sponsorship Tickets (as defined in Section 4.8) included in
any Sponsorship Agreement, Representative shall be entitled to no Commission
thereon, unless separately agreed to in writing (email being sufficient) by
Knicks, LLC;


(d)with respect to any Sponsorship Hospitality (as defined in Section 4.9)
included in any Sponsorship Agreement, Representative shall be entitled to no
Commission thereon pursuant to this Agreement, and the parties understand and
acknowledge that Representative and Knicks, LLC shall be entitled to
compensation therefrom as set forth in Article V of the Arena License;


(e)with respect to any Team Sponsorship Assets delivered after the Term hereof
in accordance with Section 7.1(f) below, the Commission shall be as set forth in
such Section; and


(f)with respect to any Team Sponsorship Asset (other than Sponsorship Tickets or
Sponsorship Hospitality) for which the Fulfillment Costs (as defined below)
exceed thirty (30%) of the value allocated to such asset, the Commission thereon
shall be [*****]. For avoidance of doubt, any commissions, fees or other amounts
paid to or retained by agencies or other Representative-engaged third parties
with respect to the sale of Team Sponsorship Assets shall be borne by
Representative without any reduction in the amounts payable to Knicks, LLC from
the gross amount of the sale other than the Commissions.


(g)Commissions shall be paid by Knicks, LLC to Representative on a monthly
basis, via offset against amounts due from Representative to Knicks, LLC under
Section 6.2 below or, only to the extent necessary, via wire transfer from
Knicks, LLC to Representative. Each such payment shall be consistent with the
amount set forth for Commissions for such month in the applicable Monthly Report
(as defined in Section 6.2). To the extent that a Commissions payment is to be
made by wire payment, such payment will be made within five (5) days following
Knicks, LLC’s receipt of the applicable Monthly Report; provided, however, that,
to the extent that Knicks, LLC has requested additional information or raised a
dispute as to a Monthly Report, either pursuant to Section 6.2, such payment
shall be made within five (5) days following its receipt of such information
and/or the resolution of the dispute in accordance with the process set forth in
such Section.


“Gross Revenue” shall mean gross sales revenue actually received by
Representative, Knicks, LLC, MSG Sports, LLC or the appropriate Knicks-specific
entity without duplication, as applicable, from Team Sponsorship Assets
contained in Sponsorship Agreements (and for this purpose, prior to any
deduction of the applicable Commission). For avoidance of doubt, sponsorship
fees under any Sponsorship Agreement shall count toward Gross Revenue for the
purpose of this Agreement in the Sponsorship Agreement contract year to which
such fees relate under such Sponsorship Agreement, consistent with
Representative’s past practice, regardless of any recognition of revenue
pursuant to GAAP that is inconsistent therewith. Notwithstanding anything to the
contrary contained herein, the parties acknowledge and agree that, with respect
to any Contract Year, for purposes of (i) calculating the Commission pursuant to
this Section 4.1 and (ii) determining whether or not the Annual Sales Target has
been achieved, Gross Revenue shall not include any revenue generated from the
sale of Arena Game Shared Sponsorship Assets or Non-Team Sponsorship Assets
(each as defined in the Arena License) and/or Team Sponsorship Assets sold
incrementally with respect to any playoff games (“Playoff Sponsorship Assets”).
Except as otherwise agreed by the parties, the Commission payable on gross
revenue generated from the sale of Playoff Sponsorship Assets (other than
Sponsorship Tickets and Sponsorship Hospitality) shall be [*****].


4.1A.    Sales Operations Payment. With respect to any Contract Year, in
addition to any Commission to which Representative is entitled, Knicks, LLC
shall also pay to Representative an amount covering a share of the cost of
Representative’s sales and service staff and overhead (the “Sales Operations
Payment”). With respect to the Stub Year, the Sales Operations Payment shall be
$[*****]; with respect to the 2020-21 Contract Year, the Sales Operations
Payment shall be $[*****]. With respect to the 2021-22 Contract Year and each
Contract Year thereafter, the Sales Operations Payment will be 103% of the Sales
Operations Payment for the immediately-


4



--------------------------------------------------------------------------------



            




preceding Contract Year. Representative may deduct and retain one-twelfth (1/12)
(or, with respect to the Stub Year, the applicable pro-rated monthly amount)
(either, a “Monthly SO/OH Payment”) of the applicable Contract Year’s Sales
Operations Payment from each Monthly Net Sponsorship Payment it makes pursuant
to Section 6.2 below; provided, however, that, with respect to any shortfall in
any month (i.e., any monthly portion of the Sales Operations Payment that is not
paid by offset against that month’s Monthly Net Sponsorship Payment to Knicks,
LLC), Knicks, LLC shall, no more than fifteen (15) days following the end of
such month, pay such shortfall to Representative. Notwithstanding anything
herein to the contrary, the Sales Operations Payment shall terminate in the
event of any termination of this Agreement, and the Sales Operations Payment for
the Contract Year in which such termination occurs shall be reduced on a
pro-rata basis.


4.2    Fulfillment Costs. “Fulfillment Costs” shall mean the direct incremental
out-of-pocket costs incurred by either Representative or Knicks, LLC in
fulfilling Sponsorship Agreement obligations or otherwise delivering Team
Sponsorship Assets that Representative has sold hereunder (e.g., digital content
creation, development of new inventory, costs of T-shirts, etc.); provided,
however, that, for avoidance of doubt, “Fulfillment Costs” shall not include
Commissions payable to Representative, Representative overhead (including
employee compensation) or sales costs (e.g., sales materials, research, travel
and entertainment, training, CRM, software, client hospitality, agency
commission, etc.). Representative and Knicks, LLC shall regularly discuss and
collaborate in good faith to determine the appropriate levels of Fulfillment
Costs with respect to Team Sponsorship Assets, taking into account such
considerations as sponsor satisfaction, Team brand maintenance, etc. Except as
otherwise agreed by the parties, Knicks, LLC shall be responsible for paying all
such Fulfillment Costs that either party incurs, and Representative may deduct
from the payments it makes to Knicks, LLC pursuant to Section 6.2 hereof the
amounts of such Fulfillment Costs that it has directly incurred in accordance
with this Agreement, provided that, upon any such deduction, it shall provide to
Knicks, LLC invoices or receipts reflecting such costs concurrently with its
delivery of the relevant payment. Notwithstanding anything herein to the
contrary, Representative shall not incur Fulfillment Costs payable by Knicks,
LLC without the prior written approval of Knicks, LLC (including approval in any
deal budget) or any Fulfillment Costs in excess of those previously approved by
Knicks, LLC including as expressly set forth in any deal budget.


4.3    Annual Sales Target. “Annual Sales Target” shall mean, for each Contract
Year following the Stub Year, an amount to be mutually agreed by the parties
(determination of which, if necessary, will be escalated to a senior executive
of each party) following good faith discussions for a reasonable period of time
prior to and/or during Knicks, LLC’s budget process for the applicable Contract
Year; provided, however, that, in the event that the parties are unable to agree
on an Annual Sales Target for any Contract Year, the Annual Sales Target will be
103% of the Annual Sales Target for the immediately-preceding Contract Year
(provided further that the Annual Sales Target for the 2020-21 Contract Year
will be no less than the gross sales revenue actually received by
Representative, Knicks, LLC, MSG Sports, LLC or the appropriate Knicks-specific
entity without duplication, as applicable, from Team Sponsorship Assets
contained in Sponsorship Agreements during the 2019-20 fiscal year (i.e., July
1, 2019 through June 30, 2020)). For clarity, the Annual Sales Target amounts
shall not include Gross Revenue from the sale of Arena Game Shared Sponsorship
Assets, Non-Team Sponsorship Assets and/or Playoff Sponsorship Assets.


4.4    Adjustments to Annual Sales Target. The Annual Sales Target for any
Contract Year may be adjusted in each of the following instances:


(a)In the event of a material Asset Reduction or if there is any addition of new
Team Sponsorship Assets, in each case, as described in Section 3.2 above, the
Annual Sales Target for the applicable Contract Year will, if requested by
either party, be adjusted upward or downward, as applicable by the allocated
value of the applicable additional or undelivered Team Sponsorship Assets or the
past or expected value of the affected sales category and/or asset inventory, as
mutually agreed by the parties following good faith discussions.


5



--------------------------------------------------------------------------------



            




(b)In the event of League Rules changes that either newly permit or preclude the
sale of certain Team Sponsorship Assets (e.g., the National Basketball
Association (the “NBA”) creating new team sponsorship inventory, NBA termination
of a jersey patch program) or sales of advertising in a particular sales
category in advance of or within any Contract Year, which changes have or are
expected to have a material impact on sales of Team Sponsorship Assets, the
Annual Sales Target for such Contract Year may be adjusted upward or downward,
as applicable, by the value of the applicable Team Sponsorship Assets or the
past or expected value of the affected sales category and/or asset inventory, as
applicable, as mutually agreed by the parties following good faith discussions.


(c)[*****].


If, with respect to good faith discussions as to an adjustment as contemplated
above, by the end of thirty (30) days of such discussions (during which, if
necessary, such discussions will be escalated to a senior executive of each
party), the parties have not agreed on an appropriate adjustment to the Annual
Sales Target, then within twenty (20) days of the expiration of such thirty-day
period, either party shall have the right to submit to binding arbitration the
issue of the appropriate adjustment to the Annual Sales Target. Any such
arbitration shall be conducted in accordance with Section 6 below, or such other
procedures as the parties agree upon.


4.5    Shortfalls.


(a)     In the event that either (i) the Gross Revenue for any Contract Year is
less than [*****]% of the Annual Sales Target for such Contract Year, or (ii)
with respect to the 2021-22 Contract Year and beyond, the sum of the Gross
Revenue for any Contract Year (the “Base Year”) and the Gross Revenue for the
Contract Year immediately-preceding the Base Year is less than [*****]% of the
sum of the Annual Sales Target for such immediately-preceding Contract Year and
the Annual Sales Target for such Base Year (the difference between the Gross
Revenue and the Annual Sales Target for such Contract Year, or between the
average Gross Revenue and average Annual Sales Targets for such Contract Year
and Base Year, as the case may be, the “Shortfall”), then Knicks, LLC will have
the right to request a payment (the “Shortfall Payment”) from Representative in
an amount equal to the Shortfall (less any Commissions that would have applied
if such amount were Gross Revenue) within thirty (30) days following its receipt
of the June Monthly Report (as defined in Section 6.2 below). Knicks, LLC shall
designate the applicable Shortfall in its request (i.e., if both (i) and (ii) of
the first sentence of this Section 4.5 are triggered, Knicks, LLC may choose the
Shortfall it wishes to designate in its request to Representative). Except as
provided in subsections (b) and (c) below with respect to a Shortfall relating
to the final Contract Year of the Agreement alone, Representative may elect as
to whether or not to make a requested Shortfall Payment. If Representative does
not make such Shortfall Payment to Knicks, LLC within thirty (30) days after
receipt of Knicks, LLC’s request, then, within thirty (30) days of the earlier
of Representative’s written notice to Knicks, LLC of such fact or the expiration
of such thirty (30) day period, Knicks, LLC will have the right, exercisable by
written notice to Representative, to terminate this Agreement effective, at
Knicks, LLC’s election and as set forth in such notice, either (i) sixty (60)
days following the receipt of such notice or (ii) at the expiration of the
then-current Contract Year.


(b)     If Knicks, LLC requests a Shortfall Payment with respect to a Shortfall
in connection with the final Contract Year only, Representative shall pay,
within thirty (30) days following the end of such Contract Year, such Shortfall,
and may not elect not to make such payment.


(c)     For avoidance of doubt, if Representative makes a Shortfall Payment to
Knicks, LLC relating to a Contract Year or pair of Contract Years, the Annual
Sales Target(s) will be deemed to have been met for such Contract Year(s).




6



--------------------------------------------------------------------------------



            




4.6    Rate Card. Knicks, LLC’s budgeted rate card for Team Sponsorship Assets
(the “Rate Card”) for the 2019-20 Contract Year has been agreed upon by the
parties and is attached hereto as Schedule B. For subsequent Contract Years,
such Rate Card will be set by Knicks, LLC following consultation with
Representative as part of Knicks, LLC’s annual budgeting process, and such Rate
Card shall in each instance be set at levels that do not impede Representative’s
ability to meet the Annual Sales Target for the relevant Contract Year.
Representative will not sell any Team Sponsorship Assets below such Rate Card by
more than twenty percent (20%) without Knicks, LLC’s prior written approval.


4.7    Inclusion in Multi‑Property Sponsorships. Representative may, during the
Term, include Team Sponsorship Assets in other multi-property Sponsorship
Agreements (i.e., marketing and sponsorship arrangements that include Team
Sponsorship Assets as well as Non-Team Sponsorship Assets and/or Arena Game
Shared Sponsorship Assets, each as defined in the Arena License), provided that,
(i) without limiting Knicks, LLC’s approval right with respect to all
Sponsorship Agreements, Knicks, LLC has approved such inclusion (which approval
shall not be unreasonably withheld, conditioned or delayed), (ii) unless
otherwise agreed by Knicks, LLC, such Team Sponsorship Assets shall be valued at
not less than the fair market value thereof, as such may be adjusted consistent
with Representative’s methodology for uniformly adjusting elements of
multi-element agreements in effect as of the date hereof (i.e., the then-current
prices actually recently agreed and paid by third parties for similar type and
amount of inventory, if any, subject to any deal-wide discount or premium
(historically referred to as a “GAAP adjustment”)), (iii) to the extent such
agreement is category-exclusive, it shall be deemed reasonable for Knicks, LLC
to disapprove any such agreement if the value of such agreement that is
allocated to Knicks, LLC (including Knicks, LLC’s allocation of Arena Game
Shared Sponsorship Assets) represents [*****] and (iv) any in-game integrations
will be subject to Knicks, LLC’s prior written approval (not to be unreasonably
withheld, conditioned or delayed).


4.8    Inclusion of Tickets. For avoidance of doubt, Representative may include
a reasonable number of Tickets in Sponsorship Agreements (“Sponsorship
Tickets”), consistent with past practice and subject to the prior approval of
Knicks, LLC, and, subject to Section 4.1(c), Knicks, LLC will receive face value
therefor or such lesser amounts as to which Knicks, LLC may agree.


4.9    Inclusion of Hospitality. For avoidance of doubt, Representative may
include a reasonable amount of Hospitality in Sponsorship Agreements
(“Sponsorship Hospitality”), consistent with past practice and subject to the
prior approval of Knicks, LLC, and, subject to Section 4.1(d), Knicks, LLC will
receive rate card rates therefor or such lesser amounts as to which Knicks, LLC
may agree.


5.    Responsibilities.


5.1    Representative’s Sales and Service Responsibilities. Representative
accepts appointment as sales and service representative for the sale of Team
Sponsorship Assets and the servicing of relationships with Team sponsors,
including fulfillment/delivery/activation of Team Sponsorship Assets, efforts to
retain and renew Team sponsors, collections and dispute resolutions, and all
other activities relating to the relationship between Knicks, LLC and the Teams’
respective sponsors. Representative accepts all obligations attendant thereto
hereunder and agrees to comply with the terms and conditions of this Agreement
and to use commercially reasonable efforts to maximize the net revenue generated
and collected from the sale of the Team Sponsorship Assets in connection with
its duties hereunder. Representative shall provide a professional sales and
service staff and appropriate resources to perform its duties hereunder. In
addition, Representative shall establish (in consultation with Knicks, LLC) and
maintain, at Representative’s cost, throughout the Term an incentive sales and
retention plan that is designed to ensure that Representative’s sales and
service force is appropriately incentivized to optimize the revenue generated
with respect to the sales of Team Sponsorship Assets hereunder. Representative’s
performance of its duties hereunder shall be conducted in such a manner as to
minimize interference with each Team’s use of the Arena. Without limiting the
foregoing, standards of quality and minimum levels of all duties to be performed


7



--------------------------------------------------------------------------------



            




hereunder by Representative, including staffing, shall be subject to League
Rules and Knicks, LLC’s reasonable satisfaction.


5.2    Books and Records. Representative shall keep and maintain complete and
accurate books and records of all financial and other matters relating to this
Agreement. Representative shall provide all necessary internal accounting
services related to the sale of the Team Sponsorship Assets hereunder, including
accounts payable, billing, accounts receivable and collection, which shall be
performed in a manner generally consistent with past practice. Representative
shall furnish Knicks, LLC with financial information required to close its books
each month promptly following the end of such month and such other information
as is reasonably requested by Knicks, LLC for forecasting, budgeting and other
business purposes.


5.3     Content Standards and Approval. All creative materials presented by
Representative for use with respect to the Team Sponsorship Assets must comply
with League Rules and Knicks, LLC’s standards, and such creative materials shall
be subject to Knicks, LLC’s right to review and/or approve the same. Knicks, LLC
reserves the right, in its sole discretion, to reject any creative material in
the event of a conflict with Knicks, LLC’s standards for such, or in the event
that Knicks, LLC deems any such creative material to be defamatory, abusive,
obscene or in violation of any Knicks, LLC policy or League Rules, or for
reasons of quality. For clarity, Representative shall not present to Knicks, LLC
nor propose any sale of Team Sponsorship Assets in connection with any sponsor
that was previously rejected hereunder unless otherwise agreed in writing by
Knicks, LLC.


5.4    Sales Support. In support of Representative’s sales efforts hereunder,
Knicks, LLC shall use commercially reasonable efforts to (a) regularly work with
Representative to develop new Team Sponsorship Assets, (b) provide reasonable
amounts of Team tickets and hospitality to Representative to be used for
potential purchasers of Team Sponsorship Assets (such amounts as agreed to by
the parties), and (c) otherwise assist and support such sales efforts,
consistent with past practice, including provision of access to Teams events and
spaces (e.g., access for tours of Teams’ training center) for Representative’s
employees and Teams sponsors and Teams sponsorship prospects. With respect to
the provision of tickets by Knicks, LLC to Representative pursuant to clause (b)
of this Section 5.4, (i) the parties shall work in good faith to determine the
number of tickets to be provided for any game, and have agreed upon an expected
average per-game number of tickets with respect to the 2019-20 Contract Year and
(ii) with respect to each Contract Year thereafter, the parties shall, as part
of the annual budget process, agree on the appropriate average per-game number
of tickets, taking into account such factors as actual utilization during the
preceding Contract Year and the extent to which the utilization of such tickets
advanced the goals of this Agreement.


5.5    Transition Obligations. During the final Contract Year of the Term,
Representative and Knicks, LLC shall reasonably cooperate and take all
reasonable and appropriate actions to successfully transition the marketing and
sale of Team Sponsorship Assets from Representative to Knicks, LLC or a third
party designated by Knicks, LLC. Notwithstanding anything contained in Sections
1.1 or 1.2, as of the final Contract Year, the exclusivity granted to
Representative herein shall not preclude Knicks, LLC from selling Team
Sponsorship Assets with respect to periods following the expiration date, and
the parties shall coordinate sales efforts in good faith during such final
Contract Year.


6.    Arbitration, Payments, Reporting Requirements, Restrictions & Approval
Rights.


6.1    Arbitration. Any arbitration brought under Section 4.4 of this Agreement
shall be conducted by a single, neutral arbitrator in New York in accordance
with the rules of the American Arbitration Association (the “AAA”). The
arbitrator shall be mutually agreed upon by the parties or, failing such
agreement within fifteen (15) days after the petition for arbitration is filed,
such arbitrator shall be promptly selected in accordance with the rules of AAA
relating thereto. The arbitrator shall render his/her decision as to the
appropriate modification (if any) to the Annual Sales Target within ninety (90)
days after his/her selection, and such decision shall be


8



--------------------------------------------------------------------------------



            




binding upon the parties. The fees and expenses of the arbitrator shall be
shared equally by Representative and Knicks, LLC. The parties shall make all
reasonable efforts to adhere to, and cause the arbitrator to adhere to, the time
limits set forth herein. In the event that such time limits cannot be met
despite such reasonable efforts, the validity of the arbitrator’s decision shall
not be affected as a result thereof and the arbitrator may extend such time
limits as necessary.


6.2    Monthly Reports. Subject to Section 1.3, during the Term, Representative
shall pay Knicks, LLC, no more than ten (10) days after the end of each calendar
month (each, a “Monthly Net Sponsorship Payment”), an amount consisting of Gross
Revenue that has been received by Representative (including such amounts as are
set forth in Sections 2 and 4 of the Team Sponsorship Allocation Agreement),
less (a) any Commissions to which Representative is entitled under Section 4.1
hereof, (b) the Monthly SO/OH Payment due pursuant to Section 4.1A, (c) any
payment due to Representative from Knicks, LLC pursuant to Section 3 of the Team
Sponsorship Allocation Agreement and (d) Fulfillment Costs incurred by
Representative. Each such payment shall be accompanied by a reasonably-detailed
settlement report (each, a “Monthly Report”), which Monthly Report shall detail
Gross Revenue and Commissions due thereon with respect to the applicable month,
except that (i) the Monthly Report for June of each Contract Year shall be
provided to Knicks, LLC on or before the immediately-following July 10th and
(ii) if, due to the offsets set forth in (a), (b), (c) and/or (d), no payment
from Representative to Knicks, LLC is due with respect to any month,
Representative shall nevertheless timely provide a Monthly Report.
Notwithstanding payment made in accordance with the foregoing provisions of this
Section 6.2, Knicks, LLC may reasonably request additional information regarding
such Monthly Report, and Representative agrees to provide such additional
information. Knicks, LLC may dispute any amount in any Monthly Report. The
parties shall promptly confer to resolve any such areas of disagreement, and
each party shall be entitled to refer any disagreement that cannot be resolved
to the Accounting Firm (as defined in the Arena License) in accordance with
Section 9.06(c) of the Arena License. Notwithstanding the foregoing, the
acceptance of a Monthly Report (or any portion thereof) and the payment of any
amounts in accordance therewith shall be without prejudice to Knicks, LLC’s
rights to subsequently dispute any applicable amounts (including pursuant to
Section 9.06(c) of the Arena License and Section 6.6 hereto). Representative
shall pay Knicks, LLC any disputed amounts agreed upon by the parties or awarded
by the Accounting Firm, as applicable, within five (5) business days after the
dispute is resolved by the parties or by the Accounting Firm in accordance with
Section 9.06(c) of the Arena License.


6.3    Data Exchange Obligations.


(a)    The parties will cooperate in good faith with respect to reasonable
requests for sales information and data, including Sponsorship Customer Data, as
defined below, relating to the Team Sponsorship Assets during the Term in order
to maximize the Gross Revenue from Representative’s sale of the Team Sponsorship
Assets hereunder.


(b)    Representative shall promptly provide to Knicks, LLC all consumer data
that Representative obtains relating to Team Sponsorship Assets (“Sponsorship
Customer Data”), and, subject to the sentence that follows, Knicks, LLC shall
solely retain rights in such Sponsorship Customer Data. Notwithstanding the
foregoing, Representative shall have the right to use such Sponsorship Customer
Data that Representative has obtained in furtherance of its sales efforts under
this Agreement, as well as for its own purposes unrelated thereto; provided,
however, that Representative may not sell, lease or otherwise convey such
Sponsorship Customer Data to any third party.


(c)As to all consumer data other than Sponsorship Customer Data, the rights to
such as between the parties shall be the same as those set forth as between the
Arena License Parties in Article X of the Arena License.


(d)The obligations set forth in this Section 6.3 are subject to any applicable
legal and regulatory requirements.


9



--------------------------------------------------------------------------------



            




6.4    Services. Unless otherwise agreed to by the parties, Representative shall
provide services with respect to accounting, billing and collection efforts in
relation to the sale of Team Sponsorship Assets by Representative.

6.5    Asset Inclusion Beyond Term. Notwithstanding anything herein to the
contrary, Representative acknowledges and agrees that Knicks, LLC must approve
in writing in its sole discretion any inclusion of Team Sponsorship Assets with
respect to periods which follow the (i) then-scheduled expiration date of the
Term of this Agreement (i.e., after June 30, 2030 with respect to the Initial
Term, and after the then-upcoming June 30th during any Renewal Term) or (ii)
termination date for which notice of termination has been given, in each case,
in Sponsorship Agreements (multi-element or otherwise) that are scheduled to
expire after the conclusion of such Term.


6.6    Audit Rights. Each party shall permit the other party, at its cost,
either itself or through an independent auditor selected by the auditing party,
during regular business hours at the offices of the party being audited, to
inspect, make copies of and otherwise audit such books and records as are
related to the services and sponsorship relationships hereunder upon no less
than thirty (30) days’ notice; provided, however, that (a) neither party may
request an audit more than once per Contract Year and (b) no audit may cover a
period covered by a prior audit. If, as a result of any such audit, it is
determined that either party has underpaid the other party, such underpaying
party shall reimburse the other party within thirty (30) days of its receipt of
notice thereof for the underpayment (plus interest thereon). If such
underpayment exceeds five percent (5%) of the amount properly due, the costs of
such audit shall also be reimbursed.


6.7    Collections. Subject to any alternative procedure that may be agreed upon
by the parties, Representative shall provide a monthly detailed list of
outstanding accounts. Representative shall maintain reasonably detailed records
of collection efforts. Knicks, LLC will, upon Representative’s request, work
with Representative (at the sole cost of Representative) in making collection
efforts when the balance is sixty (60) days or more past due. In making its
collections efforts, Representative shall use the same degree of diligence that
it employs with respect to its own accounts receivable. With respect to the
institution of legal proceedings in connection with unpaid invoices under any
agreement, the party whose allocation of funds in such agreement is greater may
determine whether such legal proceedings shall be instituted, regardless of
whether such party is the contracting party, and the contracting party shall
comply with such determination. The costs of legal proceedings shall be funded
pro rata by the parties, regardless of who determined to bring such proceedings;
provided that any reimbursement of such costs shall also be distributed pro rata
among the parties. In the event that either party collects any previously-unpaid
amounts directly, it will immediately notify the other party of such collection
in writing. In the event of such a collection by Knicks, LLC, Representative may
deduct the appropriate Commission attributable to such amount (calculated
following deduction of any attorneys’ fees incurred by Knicks, LLC) from its
next monthly remittance pursuant to Sections 2 and 4 of the Team Sponsorship
Allocation Agreement. For the avoidance of doubt, Representative shall have no
liability to Knicks, LLC with respect to uncollected amounts to the extent
Representative is in compliance with this Agreement. Notwithstanding anything
herein to the contrary, if any revenue payable to Representative by an affiliate
of Representative is subject to sharing with Knicks, LLC hereunder, such revenue
shall be deemed “collected” by Representative on the earlier of (i) the date on
which such revenue is actually collected and (ii) the date on which such revenue
is payable pursuant to the terms of the applicable contract or other
arrangement.














10



--------------------------------------------------------------------------------



            




7.    Termination.


7.1    Rights.
        
(a)    In the event that either party (the “Defaulting Party”) has failed to
comply with any material provision of this Agreement and has not cured such
noncompliance within thirty (30) days after delivery of written notice thereof
from the other party (the “Non-Defaulting Party”), then this Agreement, at the
option of the Non-Defaulting Party, may be terminated upon the date specified in
a notice to the Defaulting Party, which date shall be not less than thirty (30)
days after the date such notice is given to the Defaulting Party. The
Non-Defaulting Party shall have all of its contractual rights hereunder, in
addition to all other rights and remedies to which it may be entitled at law, in
equity or otherwise.
    
(b)    Knicks, LLC shall have the right to terminate this Agreement in
accordance with the terms set forth in Section 4.5 above.


(c)    Either party shall have the right to terminate this Agreement upon
written notice to the other party in the event that the other party becomes
insolvent or files or has filed against it any action in the nature of
bankruptcy.


(d)     Each party shall have the right to terminate this Agreement as of June
30, 2025 by providing written notice to the other party on or before March 31,
2025.


(e)    Each party shall have the right to terminate this Agreement upon written
notice to the other party within sixty (60) days after a change of control of
either party (including a change of control of the terminating party), including
any transaction in which any third party acquires substantially all of the
assets of Knicks, LLC.


(f)    In the event of any early termination of this Agreement and/or at the
expiration of this Agreement, (i) Knicks, LLC shall continue to honor all
Sponsorship Agreements properly entered into by Representative prior to such
termination or expiration, and Representative shall continue to pay to Knicks,
LLC its share with respect to such Sponsorship Agreements in accordance with the
Team Sponsorship Allocation Agreement, (ii) both parties will perform their
respective obligations hereunder that relate to periods prior to the effective
date of termination but that, by their nature, are necessarily performed
subsequent to such effective date (including, without limitation, in the case of
Representative, billing, collections, provision of Monthly Reports and payments
to Knicks, LLC) and (iii) Representative shall assign to Knicks, LLC (or any
other party designated by Knicks, LLC) (A) each Sponsorship Agreement with
respect to which the sponsorship assets purchased are exclusively or primarily
Team Sponsorship Assets and (B) the rights under each other Sponsorship
Agreement to the extent relating to Team Sponsorship Assets. Notwithstanding the
foregoing, the post-termination/post-expiration Commissions payable hereunder
for Gross Revenue received pursuant to Sponsorship Agreements following the
effective date of expiration or termination of this Agreement shall be an amount
equal to (x) [*****], less (y) the reasonable costs incurred by Knicks, LLC and
its Affiliates in connection with their performance of services that were
previously performed by Representative and its Affiliates hereunder.


(g)    In the event that Representative properly terminates this Agreement
pursuant to Subsection 7.1(a), Knicks, LLC (or its parent entity MSG Sports,
LLC) shall, subject to the remainder of this Section 7.1(g), be solely
responsible for all severance costs associated with any termination of any
employee of Representative as of the effective date of such termination of this
Agreement who supports, in whole or in part, Representative in carrying out its
responsibilities hereunder that does not become an employee of Knicks, LLC or
MSG Sports, LLC prior to, upon or promptly following the effective date of his
or her termination. Representative shall use commercially reasonable efforts to
minimize any such severance costs, which will (in any event and without


11



--------------------------------------------------------------------------------



            




limiting the foregoing) be reasonable and generally consistent with
Representative’s past practice for similarly-situated employees.


7.2    Payments. In the event of termination of this Agreement for any reason,
each party shall be obligated for all amounts payable by it pursuant to its
terms.


8.
Representations and Warranties.



8.1    Representations and Warranties of Representative.


(a)    Representative represents and warrants to Knicks, LLC that (i)
Representative is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware, (ii) it has the power and
authority to enter into this Agreement and to fully perform its obligations
hereunder, (iii) this Agreement constitutes the valid, legal and binding
obligation of Representative and is enforceable against Representative in
accordance with its terms, and (iv) there are no actions, suits or proceedings
of a material nature pending or, to its best knowledge, threatened against
Representative that would affect its ability to enter into this Agreement or
perform its obligations hereunder.


(b)    Representative represents, warrants and agrees that it shall not sell any
Team Sponsorship Assets for Knicks, LLC (or Non-Team Sponsorship Assets and
Arena Game Shared Sponsorship Assets, where sold with Team Sponsorship Assets)
if Representative has actual knowledge that (i) Knicks, LLC’s exhibition thereof
(including, without limitation, any and all visual, literary, dramatic and
musical material and software included therein) would infringe any copyright,
trademark, patent or any other intellectual property, proprietary or other
rights of any nature whatsoever of any person or entity and/or (ii) such assets
do not comply (or would not comply, as sold by Representative) with all
applicable rules, regulations and laws, including any applicable League Rules.


(c)    Representative represents, warrants and agrees that it will use good
faith efforts to ensure that every sponsor and agency that purchases Team
Sponsorship Assets from Representative shall sign an agreement with
Representative that includes an indemnity in favor of Knicks, LLC, its
affiliated companies, directors, officers, employees, contractors, agents,
successors and assigns relating to any sponsor advertising material to be
utilized as part of the Team Sponsorship Assets that is generally consistent
with past practice (the “Knicks, LLC Indemnity”). Representative shall provide
Knicks, LLC with a copy of any such signed agreement (including the foregoing
Knicks, LLC Indemnity) upon Knicks, LLC’s request.


(d)     Representative represents, warrants and agrees that it shall ensure
that, unless otherwise approved by Knicks, LLC, each agency and sponsor to whom
Representative sells Team Sponsorship Assets shall be subjected to the credit
check and customer qualification procedures as are applied to Representatives
sales of its own sponsorship assets.


8.2    Representations and Warranties of Knicks, LLC. (a) Knicks, LLC represents
and warrants to Representative that (i) it is duly organized, validly existing
and in good standing under the laws of Delaware, (ii) it has the power and
authority to enter into this Agreement and to fully perform its obligations
hereunder, (iii) this Agreement constitutes the valid, legal and binding
obligation of Knicks, LLC and is enforceable against Knicks, LLC in accordance
with its terms and (iv) there are no actions, suits or proceedings of a material
nature pending or to its best knowledge, threatened against Knicks, LLC that
would affect its ability to enter into this Agreement or perform its obligations
hereunder.


(b)    With respect to any agreements that Knicks, LLC enters into directly with
a sponsor or agency, as set forth in Section 1.3 above, for the purchase of Team
Sponsorship Assets, Knicks, LLC represents, warrants and agrees that it will use
good faith efforts to ensure that such sponsors and agencies sign an agreement
with


12



--------------------------------------------------------------------------------



            




Knicks, LLC that includes an indemnity in favor of Representative, its
affiliated companies, directors, officers, employees, contractors, agents,
successors and assigns relating to any sponsor advertising material to be
utilized as part of the Team Sponsorship Assets that is generally consistent
with past practice (the “Representative Indemnity”). Knicks, LLC shall provide
Representative with a copy of any such signed agreement (including the foregoing
Representative Indemnity) upon Representative’s request.


8.3    Survival. The terms of this Section 8 shall survive the expiration or
earlier termination of this agreement.


9.    Indemnity.


9.1.    Representative Indemnity. Representative shall at all times, when
requested, defend, indemnify and hold harmless Knicks, LLC and Knicks, LLC’s
owners (direct and indirect), related companies and affiliates and their
respective directors, officers, employees, contractors, agents, successors and
assigns (collectively, the “Knicks, LLC Indemnitees”) from and against, and
shall reimburse such Knicks, LLC Indemnitees with respect to, any and all
claims, actions, liabilities, losses, damages, costs and expenses including,
without limitation, reasonable attorneys’ fees, disbursements and court costs,
incurred by each Knicks, LLC Indemnitee by reason of or arising out of or in
connection with any breach by Representative of any covenant, agreement,
representation or warranty contained herein.


9.2    Knicks, LLC Indemnity. Knicks, LLC shall at all times, when requested,
defend, indemnify and hold harmless Representative and Representative’s owners
(direct and indirect), related companies and affiliates and their respective
directors, officers, employees, contractors, agents, successors and assigns
(collectively, the “Representative Indemnitees”) from and against, and shall
reimburse such Representative Indemnitees with respect to, any and all claims,
actions, liabilities, losses, damages, costs and expenses including, without
limitation, reasonable attorneys’ fees, disbursements and court costs, incurred
by each Representative Indemnitee by reason of or arising out of or in
connection with any breach by Knicks, LLC of any covenant, agreement,
representation or warranty contained herein.


9.3    Indemnity Procedures. If any complaint, lawsuit or enforcement action is
received by or filed against any party entitled to the benefit of
indemnification hereunder, or if such party receives notice of any matter for
which indemnification is to be given hereunder, written notice thereof shall be
given to the indemnifying party. The indemnifying party shall engage attorneys
of its own choice at its own cost, risk and expense, subject to approval of the
indemnified party, which shall not be unreasonably withheld. The indemnified
party shall cooperate in the investigation, trial and defense of such claim,
lawsuit or action and any appeal arising therefrom. The indemnified party may,
at its own cost, retain its own counsel to participate in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom.
The indemnifying party shall not settle any claim, lawsuit or enforcement action
without the written consent of the indemnified party, which shall not be
unreasonably withheld.


9.4    Survival. The terms of this Section 9 shall survive the expiration or
earlier termination of this agreement.


10.    Miscellaneous.


10.1    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to laws
regarding choice of law or jurisdiction. The parties consent to the jurisdiction
of the courts located in the state of New York (state or federal, as applicable)
for the limited purpose of enforcement of the provisions of this Agreement and
related matters.


    


13



--------------------------------------------------------------------------------



            




10.2    Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, unless such
invalidity, voidness or unenforceability materially alters the purposes of this
Agreement.


10.3    Notices. All notices, requests, consents, directions, demands, waivers
and other communications provided for herein shall be in writing and shall be
deemed given, made or served if personally delivered, sent by express overnight
courier service, sent by certified mail, postage prepaid, return receipt
requested, or telecopied to the applicable party at the address listed below:


If to Representative:


MSG Entertainment Group, LLC
2 Penn Plaza, 14th Floor
New York, NY 10121
Attention: EVP of Marketing Partnerships


With a copy to:


MSG Entertainment Group, LLC
2 Pennsylvania Plaza, 19th Floor
New York, New York 10121
Attention: General Counsel


If to Knicks, LLC:


Knicks, LLC
2 Pennsylvania Plaza
New York, New York 10121
Attention: President


with a copy to:


Knicks, LLC
2 Pennsylvania Plaza
New York, New York 10121
Attention: General Counsel


If to the NBA:     


National Basketball Association
645 Fifth Avenue
New York, New York 10022
Attention: General Counsel


or as to each party, at such other addresses as shall be designated by such
party in a written notice to the other party. All such notices shall be deemed
effective (i) if personally delivered, on the date of delivery, (ii) if mailed,
the first business day that is at least three (3) days after the date deposited
in the U.S. Mail or (iii) if telecopied or sent by express overnight courier
service, one business day after the date transmitted by telecopier or delivered
to, or picked up by, a nationally recognized express overnight courier service
for next day delivery.




14



--------------------------------------------------------------------------------



            




10.4    Assignment; Binding Upon Successors. Representative shall have the right
to assign this Agreement upon written notice to Knicks, LLC to any person or
entity that acquires the Arena, provided the assignee agrees in writing to
assume all of Representative’s obligations under this Agreement. Knicks, LLC
shall have the right to assign this Agreement upon written notice to
Representative to any person or entity that acquires the Team in accordance with
League Rules, provided the assignee agrees in writing to assume all of Knicks,
LLC’s obligations under this Agreement. Knicks, LLC shall further have the right
to collaterally assign this Agreement to secure indebtedness of the Knicks
incurred in accordance with League Rules. Except as set forth in this Section
10.4, neither party shall be permitted to assign this Agreement without the
prior written consent of the other party, not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything herein to the contrary, any
agreement, consent, waiver or modification to the terms of this Agreement,
whether or not contemplated herein, that would constitute a material
modification to the terms of this Agreement that would remain in effect after
the parties are no longer affiliated, shall require the prior written approval
of the NBA. Subject to the foregoing obligations to obtain NBA approval, a
change of control or ownership of either party shall not be deemed an assignment
under this Section 10.4, and, in the event of any such proposed change of
control or ownership of either party, the parties may mutually agree to amend,
modify or supplement this Agreement in order to facilitate such change of
control or ownership transaction.


10.5    Modifications, Amendments, Waivers and Termination. This Agreement may
not be amended, modified, supplemented or terminated unless in writing executed
by the parties hereto and, in each case, unless approved in advance in writing
by the NBA.


10.6    Confidentiality. The parties agree that this Agreement (including its
existence and all provisions hereof), any and all information related to the
business and activities of the other party that may be obtained from any source
or may be developed as a result of this Agreement, and any other information of
the other party that is designated proprietary or confidential or that any
reasonable person would regard as such based on the nature or source of the
information (collectively, “Confidential Information”), in each case, shall be
kept confidential and shall not be disclosed to third parties, except that each
party may disclose such Confidential Information only (a) to its agents,
representatives, affiliated entities and employees who need to know and who
shall agree to be bound by the terms and conditions of this Agreement (including
without limitation the confidentiality obligations of this paragraph), (b) in
response to a lawfully-served subpoena, (c) pursuant to any law, rule,
regulation or request to produce documentation made by any governmental body
(including, but not limited to, the Securities Exchange Commission), national
securities exchange or in any administrative or judicial proceeding, (d) to any
prospective lender, investor, financing entity or prospective purchaser of a
direct or indirect interest in such party or the assets of such party, provided
that any such person or entity agrees to be bound by the confidentiality
obligations of this paragraph, (e) the NBA and any agents, representatives,
affiliated entities and employees of the NBA and/or (f) as required by League
Rules.


10.7    Interpretation. The section headings contained in this Agreement are
solely for purpose of convenience and shall neither be deemed a part of this
Agreement nor used in any interpretation hereof.


10.8    Integration. This Agreement contains all of the agreements of the
parties hereto with respect to the matters covered hereby, and supersedes in
their entirety any prior agreements, oral or written, of the parties.


10.9     No Third-Party Beneficiaries. The execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate either of
the parties hereto, to any person or entity not a party to this Agreement;
provided that the NBA is a third party beneficiary with respect to Sections
10.4, 10.5, 10.6 and 10.12.


10.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original Agreement, but all of
which together shall constitute one and the same instrument.




15



--------------------------------------------------------------------------------



            




10.11    Limited Recourse. Any recourse, action or claim to which either party
is entitled hereunder shall extend only to the other party and not to any direct
or indirect owner of such party or any agent of such party, past, present or
future.


10.12    Subordination. This Agreement is subject to and limited by
Representative’s and Knicks, LLC’s agreements with, and the rules, regulations
and agreements of, all leagues (including without limitation, League Rules and
any restrictions on the sale of sponsorship assets or categories based on League
Rules as a result of the National Basketball Association’s sponsorship
partnerships), associations, individual athletic teams, program suppliers and
distributors, as such agreements, rules or regulations may from time to time be
amended, entered into, interpreted, enacted, performed or enforced. Knicks, LLC
and Representative hereby covenant to comply with all League Rules in connection
with their respective performances hereunder. In the event of any conflict
between this Agreement and League Rules, League Rules shall control and govern
in all respects, and the performance of Knicks, LLC shall be excused to the
extent that the same is prohibited by League Rules. Each agreement entered into
by either Party in performance of its obligations hereunder (e.g., each
Sponsorship Agreement entered into with a third party as described in Section
1.3) shall (a) be subject to League Rules (including any applicable approval
rights) and (b) include all NBA-required subordination language.


10.13    No Joint Venture. Nothing contained herein shall constitute or be
deemed to constitute the parties as partners or joint venturers. The parties
hereto are independent contractors responsible for their own obligations.


10.14     Limitation of Liability. EXCEPT TO THE EXTENT ARISING FROM A PARTY’S
INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD PARTY CLAIMS PURSUANT TO
SECTION 9 ABOVE, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
OR LOST PROFITS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.


10.15    No Conflict. Knicks, LLC acknowledges and agrees that, as part of its
regular business practices, Representative and its affiliates undertake
representations of the type contemplated hereunder for affiliates of
Representative including the television networks known as “the MSG Network” and
“MSG+,” sports teams and venues that may have interests in conflict with those
of Knicks, LLC or one or more of the Teams. Knicks, LLC agrees that such
representations by Representative or its affiliates shall not be construed or
deemed to be a violation or breach of any obligation on the part of
Representative to Knicks, LLC hereunder.


[Signature page to follow]


16



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
    


KNICKS HOLDINGS, LLC
 


    By: /s/ Victoria M. Mink_____________
Name: Victoria M. Mink
Title: Executive Vice President and Chief Financial Officer




MSG ENTERTAINMENT GROUP, LLC




    By: /s/ Philip D’Ambrosio____________
Name: Philip D’Ambrosio
Title: Senior Vice President, Treasurer









